Citation Nr: 9926170	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  95-07 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a low back disorder.  

2. Entitlement to service connection for residuals of a right 
foot/ankle disorder.  

3. Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
December 1971.  He is a recipient of the Combat Infantryman's 
Badge.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a November 1994 rating 
decision, in which the RO denied the veteran's claims of 
service connection for, inter alia, a low back disorder, 
residuals of a right foot/ankle disorder, and hypertension.  
The veteran filed an NOD in January 1995, and an SOC was 
issued by the RO in February 1995.  The veteran filed a 
substantive appeal in March 1995.  In June 1995, the veteran 
testified before a hearing officer at the VARO in Columbia.  
A Hearing Officer's Decision was issued in November 1995.  
Thereafter, the veteran's appeal came before the Board, which 
in a November 1997 decision, remanded the appeal back to the 
RO for additional development.  Supplemental statements of 
the case were issued in December 1997 and April 1998.  On 
return to the Board in October 1998, the veteran's appeal was 
remanded a second time for additional development which was 
accomplished.  A supplemental statement of the case was 
issued in March 1999.  



FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran received treatment for a strained Achilles 
tendon of the right foot while in service.  

3. During a separation medical examination in December 1971, 
no complaints or findings were noted with respect to a low 
back disorder, right foot/ankle disorder (strained 
Achilles tendon), or hypertension.  

4. The first documented post-service findings for 
hypertension and low back pain were in January 1977 and 
December 1981, respectively.  

5. There has been no evidence presented of post-service 
treatment for a right foot/ankle disorder.  

6. There is no medical opinion of record relating any of the 
veteran's claimed disabilities to service.  


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims of service 
connection for a low back disorder, residuals of a right 
foot/ankle disorder, or hypertension.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that in October 1969, he underwent a medical examination for 
purposes of induction into the U.S. Army.  On clinical 
evaluation, the veteran's lower extremities, feet, and spine 
were reported normal.  His blood pressure was noted as 130/86 
(systolic/diastolic).  In September 1971, the veteran was 
noted to have strained the Achilles tendon of his right foot 
which resulted in moderate local edema.  The treatment plan 
included medication for pain and an Ace wrap, and the veteran 
was advised to stay off his feet as much as possible.  Later 
that same month, the veteran sought medical treatment 
complaining of left ankle pain.  On clinical evaluation, 
there was a tender malleolus, with no crepitation or 
decreased range of motion.  A radiographic study was 
negative.  During a subsequent separation medical examination 
in December 1971, the veteran's lower extremities, feet, and 
spine were reported normal on clinical evaluation, and he 
reported "no" to ever having foot trouble or recurrent back 
pain.  The veteran's blood pressure was noted as 140/70.  

Thereafter, in August 1994, the veteran filed claims of 
service connection for, inter alia, degenerative disc disease 
of the back, a right foot disorder (torn ligaments), and high 
blood pressure.  

In September 1994, the RO received treatment records from 
Little River Medical Center, dated from June 1988 to August 
1994.  These records reflected the veteran's treatment for 
hypertension, left heel pain, and low back pain.  In 
particular, a treatment record, dated in June 1988, noted the 
veteran's reported history of being treated for hypertension 
for 16 years.  

In November 1994, the veteran was medically examined for VA 
purposes.  He reported that he had had problems with swelling 
of his right foot since "PT" training in service.  The 
veteran also reported that he had fallen and injured his 
right ankle while in Vietnam, and noted that since the 
injury, his right ankle would swell if he walked or stood for 
a long period of time.  The veteran also noted that he had 
had chronic low back pain for at least 23 years, and that he 
had discomfort and pain in his back with long term walking, 
sitting or standing.  He reported no specific description of 
a back injury in service.  On further clinical evaluation, 
there was tenderness on palpation to the lumbosacral spine 
region, and straight leg raising resulted in pain in the 
lumbar spine region.  In addition, the right lower extremity 
was reported to exhibit diffuse blunting in a non-radicular 
pattern.  The examiner's assessment included hypertension, 
under poor control; history of chronic low back pain; and 
right ankle injury, secondary swelling probably 
osteoarthritic.  

In April 1995, the RO received VA medical center (VAMC) at 
Charleston outpatient treatment records, dated from December 
1994 to April 1995.  In particular, these records noted the 
veteran's treatment for low back pain and hypertension.  

In June 1995, the veteran testified before a hearing officer 
at the VARO in Columbia.  The veteran reported that he first 
experienced pain in his low back while in Vietnam in November 
1971.  He was subsequently treated at an aid station with 
muscle relaxants and pain killers.  The veteran also reported 
that he was treated for his back pain about six months 
following his separation from service by a Dr. Kelly, and 
then thereafter by a Dr. Graham.  Both doctors, according to 
the veteran, treated him with muscle relaxants.  As for his 
right foot/ankle, the veteran stated that he had injured it 
in service, and that he still suffered from pain.  As for 
hypertension, the veteran also reported having received 
treatment from Drs. Kelly and Graham, and noted that he began 
taking hypertensive medication about two weeks after he was 
discharged from service, and had been taking medication ever 
since.  The veteran also reported that he had not been given 
a separation medical examination prior to his discharge from 
service.

In August 1995, the RO received VAMC Charleston treatment 
records, some duplicative, dated from December 1994 to July 
1995.  In particular, these records noted the veteran's 
treatment for low back pain, hypertension, and post traumatic 
stress disorder (PTSD).  In addition, the RO also received 
statements from Lauchlan McKay, M.D., dated in June 1995, and 
from Joseph Davey, M.D., apparently dated in August 1995.  
Dr. McKay noted that he apparently had seen the veteran for 
hypertension and a skin rash in 1980, but that the veteran's 
medical records were currently in storage.  Dr. Davey noted 
that the veteran had been treated for hypertension since 1988 
at Little River Medical Center, and prior to that he had been 
treated elsewhere.  

In September 1995, the RO received a statement from James 
Graham, Jr., M.D., dated that same month.  Dr. Graham noted 
that the veteran's records had been obtained and reviewed, 
and that he had treated him for hypertensive cardiovascular 
disease as well as hypercholesterolemia over a number of 
years.  The date of onset was not indicated.  In addition, 
the veteran had been treated for cervical and lumbar pain, as 
well as for a history of dermatitis.  Dr. Graham also noted 
that the veteran had contended that he suffered from 
arthritis in his right lower extremity, and that it was 
service related.  

In May 1996, the RO received VAMC Charleston treatment 
records, dated from July 1995 to May 1996.  These records 
noted the veteran's treatment for low back pain, 
hypertension, PTSD, and a skin rash.  In particular, a 
consultation report, dated in July 1995, reflected the 
veteran's complaints of intermittent back pain following 
service in Vietnam, but that now he suffered from constant 
low back pain, with an increase in symptoms since being hit 
by a truck.  

Thereafter, in January 1998, the RO was notified that one of 
the veteran's reported treating physicians, a Dr. Nixon, had 
retired in 1989, and that he no longer had the veteran's 
medical records.  That same month, January 1998, the RO 
received an examination report and another statement from Dr. 
Graham, dated in September 1995.  Dr. Graham noted that the 
veteran had been a patient of his since 1972 until about 1985 
or 1986. He did not indicate when the veteran was first 
treated for hypertension.  Following an examination of the 
veteran, Dr. Graham's diagnosis was a history of hypertensive 
disease, hypercholesterolemia, status post cervical disc 
disease in 1994, history of dyshidrosis, PTSD, and history of 
arthritis of the right lower extremity.  

Also in January 1998, the RO received Little River Medical 
Center treatment records, dated from June 1988 to November 
1996.  These records noted the veteran's treatment for 
degenerative disc disease, hypertension, and left heel pain.  

Thereafter, the veteran submitted a VA Form 21-4138 
(Statement in Support of Claim), to the RO, dated in January 
1998, in which the veteran noted that he had attempted to 
locate Dr. Kelly's medical records, but found Dr. Kelly's 
building deserted and vandalized, and was later told that Dr. 
Kelly had died.  

In March 1998, the RO received additional VAMC Charleston 
treatment records, dated from May 1996 to March 1998.  These 
records noted the veteran's treatment for hypertension, 
hyperlipidemia, PTSD, chronic pain, and a seizure disorder.  
In particular, a neuropsychological evaluation in May 1996, 
noted the veteran's medical history to include surgery on his 
spine following a work-related back injury, and subsequent 
treatment after being hit by a truck, both in 1993.  

In March 1998, the RO received a notice from Dr. McKay, in 
which he reiterated his previous June 1995 statement 
regarding his apparent treatment of the veteran in 1980, and 
that the veteran's records were in storage.  In a March 1998 
response from the veteran to the RO, he reported that the 
doctors records could not be recovered.

Pursuant to the October 1998 Board remand, the RO wrote to 
Dr. Graham and requested copies of the records he reviewed 
when he provided his September 1995 statement.  In December 
1998, the RO received progress notes from Dr. Graham, dated 
from August 1973 to October 1987.  These records noted the 
veteran's treatment for high blood pressure and low back 
pain.  In particular, a progress note, dated in January 1977, 
reported the veteran's blood pressure as 176/104.  This is 
the first entry referring to blood pressure.  The veteran's 
blood pressure is consistently reported thereafter.  An 
emergency room treatment note, dated in December 1981, 
reflected treatment for headaches, back pain, and 
nervousness.  Additional progress notes, dated in April 1982 
and May 1984, reflected the veteran's complaints of back 
pain, and that he worked with a brick machine.  Furthermore, 
a progress note, dated in July 1987, reflected the veteran's 
complaints of pain in his shoulder and tightness in the 
trapezius muscle in his left side.  The veteran reported that 
he did a lot of lifting and drove a truck.  

Thereafter, in January 1999, the veteran was medically 
examined for VA purposes.  He complained of pain in his right 
foot and ankle, which he reported began in 1971.  The veteran 
reported that there had been no specific circumstance, he 
just went to the doctor who diagnosed torn ligaments in the 
ankle.  The pain was noted as intermittent, confined to the 
foot and ankle, with an increase in the pain on walking or 
standing.  On further clinical evaluation, the right foot and 
ankle exhibited a normal range of motion without crepitus, 
sensation was intact, muscle strength was 5/5, deep tendon 
reflexes were present in the Achilles tendon, and there was 
no pain on palpation of the ankle or any joint of the foot.  
In addition, the examiner noted that the veteran's gait was 
completely nonantalgic, although the veteran walked with the 
right foot in equinus.  The veteran noted that he walked that 
way because his heel felt strange.  The examiner reported 
that as the veteran was walking out the door to leave, he was 
not in equinus.  With respect to a diagnosis, the examiner's 
noted that he had reviewed the veteran's claims file, in 
addition to the veteran's medical history, and in his opinion 
it was not likely that the veteran had a right foot ankle 
disability based on disease or injury aggravated by service. 

II.  Analysis

The Board's threshold question must be whether the veteran 
has presented well-grounded claims.  38 U.S.C.A. § 5107 (West 
1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If he has 
not, the claims must fail and there is no further duty to 
assist in their development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  That decision upheld the 
earlier decision of the United States Court of Appeals for 
Veterans Claims (known previously as the United States Court 
of Veterans Appeals, prior to March 1, 1999), which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet.App. 341 (1996).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110 
(West 1991).  To establish a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

A veteran shall be granted service connection for 
hypertension, although not otherwise established as incurred 
in service, if the disease is manifested to a compensable 
degree within one year following service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (1998).  
For hypertension to be compensable as 10 percent disabling 
for rating purposes, there must be a showing of diastolic 
pressure predominately 100 or more, or systolic pressure 
predominately 160 or more; or, a minimum evaluation of 10 
percent is assigned for an individual with a history of 
diastolic pressure predominately 100 or more who requires 
continuous medication for control.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1998).  

Furthermore, the Board notes that hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  For purposes 
of this diagnostic code, the term hypertension means that the 
diastolic blood pressure is predominately 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominately 160mm. or greater, with a 
diastolic blood pressure of less than 90mm.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1).  

We note initially that, although the veteran was exposed to 
combat during service, he has not specifically claimed that 
his low back disorder, right foot/ankle disorder, or 
hypertension arose during a combat situation.  Accordingly, 
we have not addressed this case under the provisions of law 
according certain presumptions to a veteran of combat.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In reviewing the evidence of record, we note that the 
veteran's service medical records reflect treatment for a 
strained Achilles tendon of the right foot but at separation, 
no complaints or findings of residuals of that injury were 
noted.  As for the veteran's low back, no documented 
complaints of back pain were reported during service, and 
none were reported at separation.  As for hypertension, the 
veteran was not treated or diagnosed with hypertension during 
service.  During his separation medical examination his blood 
pressure was noted to be 140/70.  

With respect to the veteran's claim for a low back disorder 
and right foot/ankle disorder, the veteran has contended that 
post-service medical records from Dr. Kelly, which are not 
available for review, reflect treatment for these 
disabilities within the first year after service.  In 
particular, we note that both the RO and the veteran have 
attempted to obtain records from Dr. Kelly, who was 
identified as the first doctor to treat the veteran after his 
discharge from the Army.  However, Dr. Kelly has reportedly 
died and his records are not available for review.  

The veteran also reported having received treatment for low 
back pain within the first year of separating from service 
from Dr. Graham.  In reviewing Dr. Graham's records, we note 
that the first documented complaint and treatment for low 
back pain occurred in December 1981.  Additional records in 
May 1984 and July 1987, noted continued treatment for low 
back pain.  During these periods the veteran reported that he 
worked with a brick machine, and did a lot of lifting.  We 
further note that the veteran has not received any post-
service treatment for a right foot/ankle disorder, and on VA 
examination in January 1999, the examiner opined that any 
current right foot/ankle disorder the veteran was suffering 
from was not likely related to service.  As for the 
additional treatment records, none relate the veteran's low 
back pain to his active service.  

The Board therefore concludes that, given the lack of 
complaints or findings of a low back disorder or residuals of 
a right foot/ankle disorder at separation from service, the 
number of years between the veteran's separation and the 
first documented treatment for low back pain, the lack of 
post-service treatment for a right foot/ankle disorder, and 
the lack of medical opinion evidence relating either the 
veteran's low back disorder or right foot/ankle disorder to 
service, the veteran has not met the initial burden of 
presenting evidence of a well-grounded claim for service 
connection for these disabilities under the applicable law as 
interpreted in the Caluza and Savage precedents.  See Clyburn 
v. West, 12 Vet.App. 296, 301 (1999), holding that continued 
complaints of knee pain after service do not suffice to 
establish a medical nexus, where the issue at hand is of 
etiology, and requires medical opinion evidence.  Although 
the veteran is competent to testify to the pain he has 
experienced since active service, he is not competent to 
testify to the fact that what he experienced in service and 
since service are the same related disorders.  

As for the claim of hypertension, as noted above, the veteran 
contended that he was treated by Dr. Kelly for the disorder 
following his release from active service.  The veteran also 
contended that he was subsequently treated by Dr. Graham.  
Dr. Graham's statements as well as his treatment records have 
been obtained.  A review of Dr. Graham's treatment records 
reflects the first documented high blood pressure reading in 
January 1977.  Treatment entries prior to that date are 
negative for blood pressure readings.  Following this entry, 
the veteran's blood pressure is consistently reported.  In 
May 1980, Dr. Graham reported the veteran was taking blood 
pressure medication.  Additional records note the veteran's 
reported history to other treating physicians that his 
treatment for hypertension began immediately following his 
separation from active service.  However, given the lack of 
medical evidence of hypertension during service, the first 
documented post-service report of high blood pressure in 
1977, and the lack of a medical opinion of record relating 
the veteran's current diagnosis of hypertension to active 
service, or to the one-year presumptive period following 
service, we find that the veteran has not submitted a well 
grounded claim.  

We are also mindful that the Court of Appeals for Veterans 
Claims has held that a disorder suffered in service will be 
determined to be chronic, under 38 C.F.R. § 3.303(b), when 
there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet.App. 488, 495 (1997).  Where the disorder is of 
a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id. (citing Epps, Caluza, 
Grottveit, supra).   In this instance, while the veteran was 
treated in service for a strained Achilles tendon of the 
right foot , there were no complaints or findings of chronic 
pain or residuals of the injury at separation.  In addition, 
the veteran has not received subsequent post-service 
treatment for the injury.  Furthermore, there were no 
complaints or findings for a low back disorder or 
hypertension during service, and no medical opinion has 
related the veteran's current disorders to service.  
Therefore, this section is not supportive of the veteran's 
claims.  

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  As noted above, the veteran was not 
treated for, or were findings made, with respect to low back 
pain and hypertension while in service.  Additionally, the 
veteran has not received treatment for residuals of a right 
foot/ankle disorder since service.  Therefore this section is 
also not supportive of the veteran's claims.  

The Board therefore concludes that the veteran has not met 
the initial burden of presenting evidence of well-grounded 
claims for service connection for a low back disorder, 
residuals of a right foot/ankle disorder, or hypertension 
under the applicable law as interpreted in the Caluza and 
Savage precedents.  See also Rose v. West, 11 Vet.App. 169, 
171-72 (1998), emphasizing that section 3.303(b) provides an 
alternative method of establishing service connection but 
does not override the analysis set forth in Caluza and Epps, 
supra.

The veteran has been very specific in asserting that his low 
back disorder, residuals of a right foot/ankle disorder, and 
hypertension are related to active military service, and were 
treated within the first year following his separation.  
While the Board does not doubt the sincerity of the veteran's 
contentions in this regard, and his belief that he suffers 
from service-related disabilities, our decision must be based 
on competent medical testimony or documentation.  In a claim 
of service connection, this generally means that medical 
evidence must establish that a current disability exists, and 
that the disability is related to a period of active military 
service.  Competent medical evidence has not been presented 
establishing that the veteran's currently claimed 
disabilities are service-related.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998); Rabideau v. Derwinski, 
Montgomery v. Brown, both supra.

In addition, as noted above, the veteran does not meet the 
burden of presenting evidence of a well-grounded claim merely 
by presenting his own testimony, however strongly felt 
because, as a lay person, he is not competent to offer 
medical opinions.  See Bostain v. West, 11 Vet.App. 124, 127 
(1998) ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus").  See also 
Carbino v. Gober, 10 Vet.App. 507, 510 (1997), aff'd sub nom. 
Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

We acknowledge that the veteran has testified that he did not 
receive a separation medical examination prior to his release 
from active service.  However, a review of his service 
medical records does reveal a Report of Medical History and 
Report of Medical Examination, both dated in December 1971.  
In these reports, the veteran's medical history, along with 
any complaints and clinical findings were documented and 
reported.  There were no complaints or findings referable to 
the disabilities at issue.  Therefore, the Board finds that a 
satisfactory examination of the veteran's medical condition 
at separation from the U.S. Army was undertaken.  

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for a low back disorder, residuals of a right 
foot/ankle disorder, and hypertension, regardless of the fact 
that he currently is not shown to be suffering from 
disabilities that are service-connected.  Such evidence would 
need to show, through competent medical evidence, that a 
current disability "resulted from a disease or injury which 
was incurred in or aggravated by service."  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998); 
Rabideau, Montgomery, supra.

In absence of well-grounded claims, there is no duty to 
assist the veteran further in their development, and the 
Board does not have jurisdiction to adjudicate them.  Boeck 
v. Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 
136 (1994).  Accordingly, as a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claims for service 
connection for a low back disorder, residuals of a right 
foot/ankle disorder, and hypertension must be denied.  See 
Epps v. Gober, supra.


ORDER

1. Entitlement to service connection for a low back disorder 
is denied.  

2. Entitlement to service connection for residuals of a right 
foot/ankle disorder is denied.  

3. Entitlement to service connection for hypertension is 
denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 

